(Por la Corte, a propuesta del
Juez Asociado Sr. Aldrey.)
Por cuanto, la parte apelada solicita que desestimemos esta ape-lación por no haber presentado el apelante su alegato dentro del tiempo requerido por nuestro Reglamento y por ser frÍYola:
Por cuanto, el alegato del apelante fué presentado en este Tribunal el día señalado para la pista de la moción de desestimación, con excusa por no haber sido radicado, antes debido a un error en la computación del término, y con súplica de que lo admitamos:
Por cuanto, del alegato del apelante no aparece que su recurso sea claramente frívolo:
Por tanto, se amite el alegato del apelante y se declara sin lu-gar la solicitud para que desestimemos esta apelación. '
En los siguientes casos, Nos. 6293 y 6456, se solicitó la desestimación por el alegato en el primero no' cumplir con las reglas de la corte y no haberse radicado en tiempo en el segundo, habiéndose declarado no haber lugar a desestimarlos.